AFFIRMED and Opinion Filed November 7, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01438-CV

                           MIKE MATKIN, Appellant
                                    V.
                  AMERICAN EXPRESS CENTURION BANK, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03442-B

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis
       Mike Matkin appeals a summary judgment rendered against him in this breach of contract

suit brought by American Express Centurion Bank. Matkin contends the judgment was improper

because the summary judgment evidence created an issue of fact as to whether some portion of the

bank’s claim was barred by the statute of limitations. Matkin additionally argues the evidence is

insufficient to support the judgment because the bank failed to present an itemized statement of

his account. We affirm the trial court’s judgment.

       The bank filed this suit on June 27, 2017 seeking to recover $7,964.93 in unpaid credit card

debt. Matkin filed a general denial and asserted the affirmative defense of limitations. In August,

the bank moved for a traditional summary judgment. As supporting evidence for its claim, the

bank submitted the affidavit of Vivian Hinds, an assistant custodian of records for American
Express. Attached to the affidavit were a copy of Matkin’s cardmember agreement and a statement

showing the balance due on his account. Hinds stated the account was closed after Matkin stopped

making payments. Hinds further testified there was no record of Matkin asserting a valid,

unresolved objection to the balance shown on the statement.

       In response to the motion, Matkin argued that many of the charges on the account were

made outside the limitations period and the bank had the burden to present evidence that its claim

was not time barred. In support of his response, Matkin submitted the affidavit of his attorney

which included a summary of his account showing he made payments until September 2015. The

trial court granted the bank’s motion for summary judgment and awarded the full amount claimed

together with costs of the proceeding. Matkin brought this appeal.

        In a single issue, Matkin asserts two overlapping arguments. He contends (1) the summary

judgment was improper because the bank failed to present evidence of when the individual charges

on the account were made and (2) there is a question of fact regarding whether recovery on some

of those charges was barred by limitations. We apply well known standards in our review of a

traditional summary judgment. See Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex.

1985). The movant has the burden to demonstrate that no genuine issue of material fact exists as

to the essential elements of his claim and he is entitled to judgment as a matter of law. Id. at 548–

49. If the party opposing the motion relies on an affirmative defense to avoid summary judgment,

that party has the burden to present evidence sufficient to raise a fact issue on each element of the

defense. See Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984).

       Merely raising an affirmative defense will not, by itself, defeat a motion for summary

judgment. See Nicholson v. Mem’l Hosp. Sys., 722 S.W.2d 746, 749 (Tex. App.—Houston [14th

Dist.] 1986, writ ref’d n.r.e.). A plaintiff is under no initial obligation to negate affirmative

defenses when moving for summary judgment and the mere pleading of an affirmative defense

                                                –2–
will not prevent summary judgment in favor of a plaintiff who establishes an absence of fact issues

on his claim for relief. See Holmes v. First Gibralter Bank, FSB, No. 05-93-01632-CV, 1994 WL
370078, at *2 (Tex. App.—Dallas July 7, 1994, no writ) (not designated for publication). In this

case, Matkin had the burden to present evidence sufficient to raise a fact issue on his limitations

defense to defeat the bank’s motion. See Nicholson, 722 S.W.2d at 749; Holmes, 1994 WL
370078, at *2.

       The statute of limitations on a claim for debt based on breach of contract is four years after

the date the cause of action accrues. TEX. CIV. PRAC. & REM. CODE ANN. § 16.004; Dodeka, L.L.C.

v. Campos, 377 S.W.3d 726, 730 (Tex. App.—San Antonio 2012, no pet.). A claim for breach of

contract based on credit card debt accrues on the date the last payment on the account is made.

See Dodeka, 377 S.W.3d at 731. The summary judgment evidence submitted by Matkin showed

he made his last payment on the account in September 2015. The bank filed suit in June 2017

which was well within the four-year limitations period.

       Matkin’s argument that the judgment is not supported by sufficient evidence is based on

his assertion the bank had the burden to submit an itemized statement to show when the individual

charges on the account were made to determine when the limitations period on each charge began.

As discussed above, however, the accrual date of the bank’s claim is the date of Matkin’s last

payment, not the dates the charges were made. See Williams v. Unifund CCR Partners Assignee

of Citibank, 264 S.W.3d 231, 234 (Tex. App.—Houston [1st Dist.] 2008, no pet.). The bank had

no burden to negate Matkin’s limitations defense unless he came forward with evidence to create

a fact issue on each element of that defense. See Nicholson, 722 S.W.2d at 749. Matkin’s own

evidence showed the bank’s suit was brought timely. The account statement submitted by the

bank showing the balance owed was sufficient evidence of the amount of the debt, and an itemized

statement was not required. See Ghia v. Am. Express Travel Related Servs., No. 14-06-00653-CV,

                                                –3–
2007 WL 2990295, at *3 (Tex. App.—Houston [14th Dist.] Oct. 11, 2007, no pet.) (mem. op.).

We resolve Matkin’s sole issue against him.

       We affirm the trial court’s judgment.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE



171438F.P05




                                               –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MIKE MATKIN, Appellant                              On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
 No. 05-17-01438-CV          V.                      Trial Court Cause No. CC-17-03442-B.
                                                     Opinion delivered by Justice Francis.
 AMERICAN EXPRESS CENTURION                          Justices Bridges and Lang-Miers
 BANK, Appellee                                      participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee AMERICAN EXPRESS CENTURION BANK recover its
costs of this appeal from appellant MIKE MATKIN.


Judgment entered November 7, 2018.




                                               –5–